DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/360,623 filed on February 23, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 8-10 are still pending, with claims 1, 4-6 and 9-10 being currently amended. Claims 7 and 11-20 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 1-6 and 8-10 are accepted. The 112(b) rejections of claims 1-6 and 8-10 are therefore withdrawn.

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “a manual switch unit for operation of the distributed power charging system in case of a failure of the control unit, wherein the manual switch unit is configured to select a plurality number of k chargers, wherein k is not greater than m, and to assign each of the k chargers to one of the plurality number of n interface ports, respectively” in combination with all the other elements recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859